Title: Thomas Jefferson to John Minor, 30 August 1814, including Thomas Jefferson to Bernard Moore, [ca. 1773?]
From: Jefferson, Thomas
To: Minor, John,Moore, Bernard (son)


          Dear Sir  Monticello Aug. 30. 14.
          I have at length found the paper of which you requested a copy. it was written near 50. years ago for the use of a young friend whose course of reading was confided to me; and it formed a basis for the studies of others subsequently placed under my direction, but curtailed for each in proportion to his previous
			 acquirements and future views. I shall give it to you without change, except as to the books recommended to be read; later publications enabling me in some of the departments of science to
			 substitute
			 better, for the less perfect publications which we then possessed. in this the modern student has great advantage. I proceed to the copy.
          
          
            
              ‘Th: Jefferson to Bernard Moore.
              ca. 1773
              Before you enter on the study of the law a sufficient ground-work must be laid. for this purpose an acquaintance with the Latin and French languages is absolutely necessary. the former you have; the latter must now be acquired. Mathematics and Natural philosophy are so useful in the most familiar occurrences of life, and are so peculiarly engaging & delightful as would induce every person to wish an acquaintance with them. besides this, the faculties of the mind, like the members of the body, are strengthened & improved by exercise. Mathematical reasonings & deductions are therefore a fine preparation for investigating the abstruse speculations of the law. in these and the analogous branches of science the following elementary books are recommended.
              Mathematics. Bezout, Cours de Mathematiques. the best for a student ever published.
              Montucla or
				Bossu’s histoire des Mathematiques.
              Astronomy. Ferguson, and
				Le Monnier, or
				de la Lande.
              Geography. Pinkerton.
              Nat. Philosophy. Joyce’s Scientific dialogues.
				Martin’s Philosophia Britannica.
              Mussenbroek’s Cours de Physique.
              This foundation being laid, you may enter regularly on the study of the Law, taking with it such of it’s kindred sciences as well will contribute to eminence in it’s attainment. the principal of these are Physics, Ethics, Religion, Natural law, Belles lettres, Criticism, Rhetoric and Oratory. the carrying on several studies at a time is attended with advantage. variety relieves the mind, as well as the eye, palled with too long attention to a single object. but, with both, transitions from one object to another may be so frequent and transitory as to leave no impression. the mean is therefore to be steered, and a competent space of time allotted to each branch of study. again, a great inequality is observable in the vigor of the mind
			 at different periods of the day. it’s powers at these periods should therefore be attended to in marshalling the business of the day. for these reasons I should recommend the following
			 distribution
			 of your time.
              Till VIII. aclock in the morning employ yourself in Physical studies, Ethics, Religion, natural and sectarian, and Natural law, reading the following books.
              
                
                  Agriculture. 
                  Dickson’s husbandry of the antients. Tull’s horse-hoeing husbandry.
                
              
              
                
                  
                  Ld Kaim’s Gentleman farmer. Young’s Rural economy.
                
                
                  
                  Hale’s body of husbandry. De-Serres Theatre d’Agriculture.
                
              
              
                
                  Chemistry. 
                  Lavoisier. Conversations in Chemistry.
                
              
              
                
                  Anatomy. 
                  John and James Bell’s Anatomy.
                
              
              
                
                  Zoology.
                   Abregé du Systeme de Linnée par Gilibert.
                
                
                  
                  Manuel d’histoire Naturel par Blumenbach.
                
                
                  
                  Buffon, including Montbeillard & La Cepede.
                
                
                  
                  Wilson’s American Ornithology.
                
              
              
                
                  Botany. 
                  Barton’s elements of Botany. Turton’s Linnaeus. Persoon Synopsis plantarum.
                
              
              
              
                
                  Ethics.& 
                  Natl Religion. Locke’s Essay. Locke’s Conduct of the mind in the search after truth.
                
                
                  
                  Stewart’s Philosophy of the human mind. Enfield’s history of Philosophy.
                
                
                  
                  Condorcet, Progrès de l’esprit humain.
                
                
                  
                  Cicero de officiis. Tusculana. de senectute. somnium Scipionis. Senecae Philosophica.
                
                
                  
                  Hutchinson’s Introduction to moral Philosophy. Ld Kaim’s Natural religion.
                
                
                  
                  Traité elementaire de Morale et Bonheur. La Sagesse de Charron.
                
              
              
                
                  Religion, 
                  sectarian. Bible. New Testament. Commentaries on them by Middleton in his works, and by Priestley in his Corruptions of Christianity, & Early opinions of Christ.
                
                
                  
                  Volney’s Ruins. the Sermons of Sterne, Massillon & Bourdaloue.
                
              
              
                
                  Natural law. 
                  Vattel Droit des Gens. Reyneval, Institutions du droit de la Nature et des Gens.
                
              
              From VIII. to XII. read Law. the general course of this reading may be formed on the following grounds. Ld Coke has given us the first view of the whole body of law worthy now of being studied: for so much of the admirable work of
				Bracton is now obsolete that
				the student should turn to it occasionally only, when tracing the history of particular portions of the law. Coke’s Institutes are a perfect Digest of the law as it
			 stood in his day. after this, new laws were added by the legislature, and new developements of the old laws by the Judges, until they had become so voluminous as to require a new Digest.
			 this was ably executed by Matthew Bacon, altho’ unfortunately under an Alphabetical, instead of Analytical arrangement of matter. the same process of new laws & new decisions on the old laws going on, called at length
			 for the same operation again, and produced the inimitable Commentaries of Blackstone.In the department of the Chancery, a similar progress has taken
			 place. Ld Kaims has given us the first digest of the principles of that branch of our jurisprudence, more valuable for the arrangement of matter, than for it’s exact conformity with the English decisions.
			 the Reporters from the early times of that branch to that of the same Matthew Bacon are well digested, but alphabetically
				also in the
				Abridgment of the Cases in Equity, the 2d volume of which is said to have been done by him. this was followed by a number of able reporters, of which Fonblanque has given us a summary digest by commentaries on the text of the earlier work ascribed to Ballow, entitled ‘a Treatise of equity.’ the course of reading recommended then in
				these two
			 branches of Law is the following.
              
                
                  Commonlaw. 
                  Coke’s institutes.
                
                
                  
                  select cases from the subsequent reporters to the time of Matthew Bacon.
                
                
                  
                  Bacon’s abridgment.
                
                
                  
                  select cases from the subsequent reporters to the present day.
                
                
                  
                  select tracts on Law, among which those of Baron Gilbert are all of the first merit.
                
                
                  
                  the Virginia laws. Reports on them.
                
              
              
                
                  Chancery. 
                  Ld Kaim’s Principles of Equity. 3d edition.
                
                
                  
                  select cases from the Chancery reporters to the time of Matthew Bacon.
                
                
                  
                  The Abridgment of Cases in Equity.
                
                
                  
                  select cases from the subsequent reporters to the present day.
                
                
                  
                  Fonblanque’s Treatise of Equity.
                
              
              
                
                  
                  Blackstone’s Commentaries (Tucker’s edition) as the last perfect Digest of both branches of law.
                
              
              In reading the Reporters, enter in a Common-place book every case of value, condensed into the narrowest compass possible which will admit of presenting distinctly the principles of the case. this operation is doubly useful, inasmuch as it obliges the student to seek out the pith of the case, and habituates him to a condensation of thought, and to an acquisition of the most valuable of all talents, that of never using two words where one will do. it fixes the case too more indelibly in the mind.
              From XII. to I. read Politics.
              Politics general. Locke on government. Sidney on Government.
              
                
                  
                  Priestley’s First principles of Government. Review of Montesquieu’s Spirit of laws. Anon.
                
                
                  
                  De Lolme sur la constitution d’Angleterre. DeBurgh’s Political disquisitions.
                
                
                  
                  Hatsell’s Precedents of the H. of Commons. select Parliamy debates of England & Ireland.
                
                
                  
                  Chipman’s Sketches of the principles of government. The Federalist.
                
              
              
                
                  PoliticalEconomy. 
                  Say’s Economie Politique. Malthus on the principles of population.
                
                
                  
                  Tracy’s work on Political Economy. now about to be printed. (1814.)
                
              
              
              In the Afternoon. read History.
              
                
                  History.
                  Antient. 
                  the Greek and Latin originals.
                
                
                  
                  Modern
                  select histories from the Universal history. Gibbon’s decline of the Rom. empire.
                
                
                  
                  
                  Histoire Ancienne de Millot.
                
                
                  
                  Modern. 
                  Histoire moderne de Millot. Russel’s History of Moderne Modern Europe.
                
                
                  
                  
                  Robertson’s Charles V.
                
                
                  
                  English. 
                  the original historians. to wit. the Hist. of E. II. by E. F.—Habington’s E. IV. More’s R. III.   Ld Bacon’s H. VII. Ld Herbert’s H. VIII. Goodwin’s H. VIII. E. VI. Mary. Cambden’s Eliz. & James. Ludlow.
			 McCaulay.
			 Fox. Belsham.
                
                
                  
                  
                  Baxter’s History of England. (Hume republicanised & abridged.) Robertson’s Hist. of Scotland.
                
                
                  
                  American. 
                  Robertson’s History of America.
                
                
                  
                  Gordon’s History of the independance of the US.
			 Ramsay’s Hist. of the Amer. revolution.
                
                
                  
                   Burke’s Hist. of Virginia. Continuation of do by Jones & Girardin. nearly ready for the press.
                
              
              From Dark to Bed-time. Belles letters. Criticism. Rhetoric. Oratory. to wit.
              
                
                  Belles 
                  letters. read the best of the Poets, epic, didactic, dramatic, pastoral, lyric Etc but among these Shakespear must be singled out by one who wishes to learn the full powers of the English language. of him we must advise, as Horace did of the Grecian models, ‘vos exemplaria Graeca Nocturnâ versate manu, di- diurnâ versate diurnâ.’
                
              
              
                
                  Criticism. 
                  Ld Kaim’s Elements of criticism. Tooke’s Diversions of Purley.
                
                
                  
                  of Bibliographical criticism the Edinbg Review furnishes the finest models extant.
                
              
              
                
                  Rhetoric. 
                  Blair’s lectures on Rhetoric.
                
                
                  
                  Sheridan on Elocution.
			 Mason on Poetic and Prosaic numbers.
                
              
              
                
                  Oratory. 
                  this portion of time (borrowing some of the afternoon when the days are long and the nights short) is to be applied also to acquiring the art of writing & speaking correctly by the following exercises. Criticize the style of any books whatever, committing your criticisms to writing.—translate into the different styles, to wit, the elevated, the midling, and the familiar. Orators and Poets will furnish subjects of the first, historians of the second, & epistolary and Comic writers of the third.—undertake, at first, short compositions, as themes, letters Etc paying great attention to the correctness and elegance of your language.—read the Orations of Demosthenes & Cicero. analyse these orations, and examine the correctness of the disposition, language, figures, states of the cases, arguments Etc.—exercise yourself afterwardsread good samples also of English eloquence. some of these may be found in Small’s American speaker, and some in Carey’s Criminal Recorder, in which last the defence of Eugene Arum is distinguishable as a model of logic, condensation of matter, & classical purity of style.—exercise yourself afterwards in preparing orations on feigned cases. in this observe
			 rigorously the disposition of Blair into Introduction, Narration Etc. adapt your language & figures to the several parts of the oration, and suit your arguments to the audience before whom it is supposed to be spoken. this is your last and most important
			 exercise. no trouble should therefore be spared. if you have any person in your neighborhood engaged in the same study, take each of you different sides of the same cause, and prepare pleadings
			 according to the custom of the bar, where the pl. opens, the def. answers, and the pl. replies.—it would farther be of great service to pronounce your orations (having before you only short notes
			 to
			 assist the memory) in the presence of some person who may be considered as your judge.
                
              
              Note, under each of the preceding heads, the books are to be read in the order in which they are named. these by no means constitute the whole of what might be usefully read in each of these branches of science. the mass of excellent works going more into detail is great indeed. but those here noted will enable the student to select for himself such others of detail as may suit his particular views and dispositions. they will give him a respectable, an useful, & satisfactory degree of knolege in these branches, and will themselves form a valuable and sufficient library for a lawyer, who is at the same time a lover of science.’
            
          
          
          So far the paper; which I send you, not for it’s merit, for it betrays sufficiently it’s juvenile date; but because you have asked it. your own experience in the more modern practice of the law will enable you to give it more conformity with the present course; and I know you will recieve it kindly with all it’s imperfections, as an evidence of my great respect for your wishes, and of the sentiments of esteem and friendship of which I tender you sincere assurances.
          Th: Jefferson
        